Citation Nr: 1760069	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  06-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of fractured mandible.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected bilateral tempomandibular joint (TMJ) pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was most recently remanded by the Board in June 2014 for additional evidentiary development, all of which has been conducted.  Accordingly, the appeal has been returned to the Board for further consideration. 


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured mandible include jaw and facial pain, limitation of intra-incisal motion, limitation of lateral excursion, and impaired masticatory function.  

2.  There is no objective evidence showing severe displacement of the mandible with actual loss of masticatory function, such as an inability to chew or any other severe impairment of masticatory function at any point during the appeal period.  

3.  The Veteran's inter-incisal range of motion has been no less than 29 millimeters (mm) and his lateral excursion has been no less than 4 mm, even with discomfort, pain, and after repetitive use.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected residuals of a fractured mandible are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.10, 3.159, 4.1, 4.3, 4.7, 4.150, Diagnostic Code (DC) 9904 (2017).

2.  The criteria for an initial rating in excess of 20 percent for service-connected bilateral TMJ pain are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.10, 3.159, 4.1, 4.3, 4.7, 4.150, Diagnostic Code (DC) 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidentiary record reflects that the Veteran sustained facial trauma during service, which resulted in a fractured mandible.  As a result of his in-service injury, service connection has been established for residuals of fractured mandible, which is rated 10 percent disabling under 38 C.F.R. § 4.150, DC 9904, effective May 3, 2004, as well as bilateral TMJ pain, which is rated 20 percent disabling under 38 C.F.R. § 4.150, DC 9905, effective February 29, 2008.  

The Veteran has perfected an appeal as to the initial ratings assigned for both service-connected disabilities.  

The evidence reflects that the Veteran's in-service injury resulted in bilateral TMJ dysfunction which has been consistently manifested by pain on mastication and at the end of opening his mouth, clicking upon opening his mouth and with lateral excursion of the jaw, and occasional popping and spasms in the jaw.  The Veteran has worn a splint on his mouth to help relieve his symptoms and he has reported that the splint helps.  The evidence also shows the Veteran's range of motion and lateral excursion in his jaw has varied during the appeal period.  See VA examination reports dated November 2011, July 2013, January 2014, and May 2015; see also private treatment records dated from August 2004 to June 2013; VA outpatient treatment records dated from April 2004 to December 2016.  

While varied, the Veteran's inter-incisal range of motion has been no less than 29 millimeters (mm), as reflected during the July 2013 VA examination.  The Board notes that, even with discomfort, pain, and after repetitive use, the Veteran's inter-incisal range of motion has been no less than 29 millimeters (mm).  See Id.  Likewise, the Veteran's lateral excursion has been no less than 4 mm, even with discomfort, pain, and after repetitive use, as also shown during the July 2013 VA examination.  

Based on the foregoing evidence, the Board finds the preponderance of the evidence is against the grant of an initial rating in excess of 10 percent or 20 percent for the Veteran's service-connected residuals of fractured mandible or bilateral TMJ pain, respectively.  

As for the residuals of fractured mandible, the evidence of record does not reflect that his disability has been manifested by severe displacement of the mandible to warrant a higher 20 percent rating under DC 9904.  In this regard, the Board notes that ratings under DC 9904 are evaluated based upon the degree of motion and relative loss of masticatory function.  In this case, however, the Veteran's range of motion of his jaw is contemplated by the separate rating assigned for bilateral TMJ pain under DC 9905.  Therefore, the rating assigned for service-connected residuals of fractured mandible are based upon the Veteran's masticatory function.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, there is no objective evidence showing actual loss of masticatory function.  The Board acknowledges the Veteran's competent report that he experiences difficulty while chewing, such as popping, clicking, and pain, particularly while chewing tough foods.  However, the evidence does not show an inability to chew or any other severe impairment of masticatory function at any point during the appeal period.  In fact, the July 2013 VA examiner noted that the Veteran has adapted to the clicking and limitation in chewing.  

Therefore, a rating in excess of 10 percent is not warranted for service-connected residuals of fractured mandible, as the level of impairment needed for a higher rating under DC 9904 is not reflected in the record.

As for range of motion, the evidence clearly shows the Veteran experiences bilateral TMJ pain which limits his ability to open his mouth.  However, as noted, the Veteran's range of motion has been no less than 29 mm in inter-incisal motion or 4 mm in lateral excursion, even with consideration of his pain and after repetitive motion of the jaw.  This evidence warrants no more than a 20 percent rating under DC 9905.  

The Board has considered the lay and medical evidence of record; however, the preponderance of the evidence does not support the award of a higher rating for either service-connected residuals of fractured mandible or bilateral TMJ pain at any point during the appeal period.  Therefore, the benefit-of-the-doubt doctrine is not for application in this case and the Veteran's increased rating claims must be denied.  


ORDER

An initial rating in excess of 10 percent for service-connected residuals of fractured mandible is denied.  

An initial rating in excess of 20 percent for service-connected bilateral TMJ pain is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


